            Case 3:18-cr-04083-JAH Document 75 Filed 07/14/20 PageID.293 Page 1 of 15

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                         UNITED STATES DISTRICT COURT
                                            SOUTHERN DISTRJCT OF CALIFORNIA
              UNITED STATES OF AMERICA                                JUDGMENT IN A CRIMINAL CASE
                                    V.                                (For Offenses Committed On or After November 1, 1987)
               DANIEL WAYNE GORMAN (1)
                                                                         Case Number:        3: 18-CR-04083-JAH

                                                                      Richard Deke Falls
                                                                      Defendant's Attorney




                                                                                                       ~-u~--~~~
USM N umber                         71942-298
• -
THE DEFENDANT:
                                                                                                    CLERK US DISTRICT COURT
fZJ pleaded guilty to count(s)           1 and   2 of the Superseding Information                SOUTH ERN DI TR ICT OF CAUFOAN~e


D     was found guilty on count(s)
      after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title and Section/ Nature of Offense                                                                                    Count
21:841(a)(l); 21:853; 18:1029(c)- Distribution ofMethamphetamine; Criminal Forfeiture                                     1
18:1029(a)(3); 21:853; 18:1029(c) - Possession of Counterfeit or Unauthorized Access Devises                                2




     The defendant is sentenced as provided in pages 2 through          7      of this judgment.
                                                                  -  -
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
                                                                       - - - -
D     The defendant has been found not guilty on count(s)

[ZJ Count(s)         Remaining counts                           are         dismissed on the motion of the United States.

[ZJ   Assessment: $100.00 imposed as to each count 1 and 2 for a total of$200.00 imposed


•     NT A Assessment*: $

      *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
fZl   No fine                   fZJ Forfeiture pursuant to order filed            10/17/2019                    , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                      Julv 13. 2020


                                                                          N. JOHN A. HOUSTON
                                                                          ITED STATES DISTRJCT mDGE
            Case 3:18-cr-04083-JAH Document 75 Filed 07/14/20 PageID.294 Page 2 of 15
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                 DANIEL WAYNEGORMAN(l)                                                   Judgment - Page 2 of 7
CASE NUMBER:               3: l 8-CR-04083-JAH

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 120 months as to Count ls and and 60 months as to Count 2s to run consecutively for a total of 180 months




 •      Sentence imposed pursuant to Title 8 USC Section 1326(b).
 ~      The court makes the following recommendations to the Bureau of Prisons:

        Incarceration in the Western region to accommodate family visitation
        Residential Drug Abuse Program (RDAP)



 •      The defendant is remanded to the custody of the United States Marshal.

 •      The defendant must surrender to the United States Marshal for this district:

        •     at                            A.M.               on

        •     as notified by the United States Marshal.

        The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •      Prisons:
        •     on or before
        •     as notified by the United States Marshal.
        •     as notified by the Probation or Pretrial Services Office.

                                                        RETURN
 I have executed this judgment as follows:

        Defendant delivered on                                            to
                                 --------------                                ----------------
 at
      - - - - - - - - - - - - , with a certified copy of this judgment.


                                                                    UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL



                                                                                                   3: 18-CR-04083-JAH
                Case 3:18-cr-04083-JAH Document 75 Filed 07/14/20 PageID.295 Page 3 of 15
     AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

     DEFENDANT:               DANIEL WAYNE GORMAN (1)                                                    Judgment - Page 3 of 7
     CASE NUMBER:             3: l 8-CR-04083-J AH

                                                 SUPERVISED RELEASE
Upon release from imprisonment, the defendant will be on supervised release for a term of:
5 years as to Count 1s and 3 years as to Count 2s to run concurrently for a total of 5 years

                                              MANDATORY CONDITIONS
1. The defendant must not commit another federal, state or local crime.
2. The defendant must not unlawfully possess a controlled substance.
3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
   controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
   two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
   than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
            •
           The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
               risk of future substance abuse. (check if applicable)
4.    •   The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
     a sentence of restitution. (check if applicable)
5.   ~ The defendant must cooperate in the collection of DNA as directed by the probation officer. ( check if applicable)

6.    • The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
   20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
   the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. ( check if
   applicable)
7.    •
      The defendant must participate in an approved program for domestic violence. (check if applicable)

The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.




                                                                                                         3: 18-CR-04083-JAH
             Case 3:18-cr-04083-JAH Document 75 Filed 07/14/20 PageID.296 Page 4 of 15

 AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 DEFENDANT:                   DANIEL WAYNE GORMAN (1)                                                                Judgment - Page 4 of 7
 CASE NUMBER:                 3: l 8-CR-04083-JAH

                                      STANDARD CONDITIONS OF SUPERVISION
As part of the defendant's supervised re lease, the defendant must comply with the following standard conditions of
supervision. These conditions are imposed because they establish the basic expectations for the defendant's behavior
while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
court about, and bring about improvements in the defendant's conduct and condition.

1. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
   hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
   office or within a different time frame.

2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
   about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
   as instructed.

3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
   getting permission from the court or the probation officer.

4. The defendant must answer truthfully the questions asked by their probation officer.

5. The defendant must live at a place approved by the probation officer. lfthe defendant plans to change where they live or
   anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
   probation officer at least 10 days before the change. Ifnotifying the probation officer in advance is not possible due to
   unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
   expected change.

6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
   permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
   view.

7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
   excuses the defendant from doing so. lfthe defendant does not have full-time employment the defendant must try to fmd full-
   time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
   defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
   probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is not possible
   due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
   change or expected change.

8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
   knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
   first getting the permission of the probation officer.

9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

10. The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
    anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
    as nunchakus or tasers ).

11 . The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
     informant without first getting the permission of the court.

12. If the probation officer determines the defendant poses a risk to another person (including an organization), the probation
    officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
    The probation officer may contact the person and confirm that the defendant notified the person about the risk.

13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.



                                                                                                                    3: 18-CR-04083-JAH
          Case 3:18-cr-04083-JAH Document 75 Filed 07/14/20 PageID.297 Page 5 of 15

AO 245B (CASD Rev. 1/1 9) Judgment in a Criminal Case

DEFENDANT:              DANIEL WAYNE GORMAN (1)                                                  Judgment - Page 5 of 7
CASE NUMBER:            3: l 8-CR-04083-JAH

                                 SPECIAL CONDITIONS OF SUPERVISION


     1. Not enter or reside in the Republic of Mexico without permission of the court or probation officer, and
        comply with both United States and Mexican immigration law requirements.
     2. Report all vehicles owned or operated, or in which you have an interest, to the probation officer.

     3. Submit your person, property, house, residence, vehicle, papers, computers (as defined in 18
        U.S.C. § 1030(e)(l)), other electronic communications or data storage devices or media, or office, to a
        search conducted by a United States probation officer. Failure to submit to a search may be grounds for
        revocation of release. The offender must warn any other occupants that the prefi?.ises may be subject to
        searches pursuant to this condition.

        An officer may conduct a search pursuant to this condition only when reasonable suspicion exists that
        the offender has violated a condition of his supervision and that the areas to be searched contain evidence
        of this violation. Any search must be conducted at a reasonable time and in a reasonable manner.

     4. Provide complete disclosure of personal and business financial records to the probation officer as
        requested.
     5. Notify the Collections Unit, United States Attorney's Office, of any interest in property obtained, directly
        or indirectly, including any interest obtained under any other name, or entity, including a trust, partnership
        or corporation until the fine or restitution is paid in full.
     6. Notify the Collections Unit, United States Attorney's Office, before transferring any interest in property
        owned, directly or indirectly, including any interest held or owned under any other name, or entity,
        including a trust, partnership or corporation.
     7. Be prohibited from opening checking accounts or incurring new credit charges or opening additional lines
        of credit without approval of the probation officer.


II




                                                                                                3: 18-CR-04083-JAH
            Case 3:18-cr-04083-JAH Document 75 Filed 07/14/20 PageID.298 Page 6 of 15

AO 245S (CASD Rev. 08/13) Judgment in a Criminal Case

  DEFENDANT: DANIEL WAYNE GORMAN                                                              Judgment - Page 6 of 7
  CASE NUMBER: 18-cr-04083-JAH

                                             RESTITUTION


 The defendant shall pay restitution in the amount of    $16,066.07              unto the United States of America.


Pay restitution in the amount of $16,066.07, through to the Clerk, U.S. District Court, to:


Restitution shall be paid to the following victims in the specified amounts, pro rata:



            Victims                                                     Amount
               a. J.P. Morgan Chase                                   · $14,876.28
                  Fraud recovery Investigations
                  P.O. Box 781220
                  Detroit, MI 48278

               b. Ca~ital One Bank                                    $995.85
                    Specialty Investigations
                    P.O. Box 85582
                    Richmond, VA 23260
                    Case #136428

               C.   Bank of America                                   $193.94
                    P.O. Box 15730
                    Wilmington, DE, 19850


Defendant shall make a bona fide effort to pay restitution in full as soon as practicable.

After considering the factors set forth in 18 U.S.C. § 3664(±)(2), the Court finds that the Defendant has the

ability to pay the restitution as set forth in the following payment schedule:

During any period of incarceration, Defendant shall pay restitution through the Inmate Financial Responsibility

Program at the rate of 50% of Defendant's income, or $25.00 per quarter, whichever is greater.

Upon release from custody, Defendant shall pay restitution at the rate of at least $50 per month, subject to

modification upon further agreement of the parties or order of the Court.
             Case 3:18-cr-04083-JAH Document 75 Filed 07/14/20 PageID.299 Page 7 of 15

AO 245S (CASD Rev. 08/ 13) Judgment in a Criminal Case

  DEFENDANT: DANIEL WAYNE GORMAN                                                           Judgment - Page 7 of 7
  CASE NUMBER: l 8-cr-04083-JAH




 This payment schedule does not foreclose the United States from exercising all legal actions, remedies, and

process available to collect the restitution judgment, including but not limited to remedies pursuant to 18 U.S.C.

 §§ 3613 and 3664(m)(l)(A).

 Defendant shall forward all restitution payments, by bank or cashier's check or money order payable to the

 "Clerk, U.S. District Court," to:

                Clerk of the Court
                United States District Court
                Southern District of California
                333 West Broadway, Suite 420
                San Diego, CA 9210 I
 The Court has determined that Defendant does not have the ability to pay interest. The interest requirement is
 waived pursuant to 18 U.S.C. 3612(f)(3)(A).]
 Until restitution has been paid, Defendant shall notify the Clerk of the Court and the United States Attorney's
 Office of any change in Defendant's economic circumstances that might affect Defendant's ability to pay
 restitution no later than thirty days after the change occurs. See 18 U.S.C. § 3664(k).
 Until restitution has been paid, Defendant shall notify the Clerk of the Court and the United States Attorney's
 Office of any change in mailing or residence address, no later than thirty days after the change occurs. See 18
 U.S.C. § 3612(b)(l)(F).
 Case 3:18-cr-04083-JAH Document 75 Filed 07/14/20 PageID.300 Page 8 of 15



 1
 2
 3
 4

 5
 6

 7
 8                        UNITED STATES DISTRICT COURT
 9                      SOUTHERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                     Case No. 18cr4083-JAH
11                      Plaintiff,                 PRELIMINARY ORDER OF
12         V.                                      CRIMINAL FORFEITURE

13   DANIEL WAYNE GORMAN,
14                      Defendant.
15
16        WHEREAS, in the Superseding Information, the United States sought
17 forfeiture of all right, title and interest in specific properties of Defendant DANIEL
18 WAYNE GORMAN ("Defendant"), pursuant to Title 21, United States Code,
19 Section 853 and Title 18, United States Code, Section 1029(c), as properties used or
20 intended to be used to commit or to facilitate the commission of the violations of
21 Title 21, United States Code, Section 841(a)(l) and Title 18, United States Code,
22 Section 1029(a)(3), as charged in the Superseding Information; and
23        WHEREAS, on or about January 31, 2019, Defendant pled guilty before
24 U.S. Magistrate Judge Andrew G. Schopler to Counts 1 and 2 of the Superseding
25 Information, which pleas included consents to the forfeiture allegations of the
26 Superseding Information, including forfeiture of the following properties pursuant to
27 21 U.S.C. § 853 and 18 U.S.C. § 1029(c):
28               (1)   Approximately nine (9) Laptop Computers
 Case 3:18-cr-04083-JAH Document 75 Filed 07/14/20 PageID.301 Page 9 of 15




 1             (2)   Approximately one ( 1) Desktop Computer
 2             (3)   Approximately eight (8) card readers/encoders
 3             (4)   Camera
 4             (5)   Embossing machine
 5             (6)   Tipping machine
 6             (7)   One tablet
 7             (8)   Approximately fifty-seven (57) electronic storage devices
 8             (9)   Box of blank checks
 9             (10) Approximately four ( 4) gun accessories
10             ( 11) Two passports
11             (12) Approximately five-hundred forty (540) counterfeit
12                   credit cards
13             (13) Approximately six hundred ninety six (696) blank
14                   credit cards
15             (14) Approximately one-hundred eleven(l 11) plastic cards
16                   with magnetic stripe
17             (15) Approximately seventy-one (71) plastic cards
18             (16) Approximately nine (9) plastic cards with EMV chips
19             (17) Approximately seventy-one (71) counterfeit state
20                   identification cards
21             ( 18) Approximately six (6) counterfeit federal identification cards
22             (19) Approximately two (2) ·counterfeit identification cards
23             (20) Approximately ten ( 10) counterfeit social security cards
24             (21) Approximately nine (9) miscellaneousidentification cards
25             (22) Approximately sixty (60) gift cards
26             (23) Approximately two (2) Blue Apron/Store cards
27             (24) Approximately forty-six (46) access cards
28             (25) Approximately two (2) stamps
                                            -2 -                         18cr4083
 Case 3:18-cr-04083-JAH Document 75 Filed 07/14/20 PageID.302 Page 10 of 15




 1              (26) Labels
 2             (27)   Western Union card
 3             (28) Approximately seven (7) notebooks
 4             (29) Approximately two (2) checkbooks
 5             (30) Two (2) computer disks
 6             ( 31) CD
 7             (32) Five envelopes
 8             (33) Two documents containing personal information
 9             (34) Card holder
10             (35) Box containing credit cards
11             (36) Bag of miscellaneous cards
12             (37) Trash bag of documents
13             (38) Apple trackpad
14             (39) Backpack
15             (40) Luggage
16             (41) Portfolio
17             (42) Assorted electrical hardware
18             (43) Label maker
19             (44)   Weapon lock
20             (45) Box of keys
21             (46)   SATA HDD station
22             (47)   Wireless keyboard
23             (48) Magnetic strips
24             (49) Pack of laminate
25             (50) Black case
26             (51) Holographic image
27             (52)   Wallet; and
28 II
                                           -3-                      18cr4083
 Case 3:18-cr-04083-JAH Document 75 Filed 07/14/20 PageID.303 Page 11 of 15




 1         WHEREAS, on April 17, 2019 this Court accepted the guilty pleas of
 2 Defendant; and
 3         WHEREAS, by virtue of the facts set forth in the plea-agreement and financial
 4 addendum, the United States has established.the requisite nexus between the forfeited
 5 properties and the offenses of conviction; and
 6         WHEREAS, by virtue of said guilty pleas, the United States is now entitled to
 7 possession of the above-referenced properties, pursuant to 21 U.S.C. § 853, 18 U.S.C.
 8 § 1029(c) and Rule 32.2(b) of the Federal Rules of Criminal Procedure; and
 9         WHEREAS, pursuant to Rule 32.2(b ), the United States having requested the
1O authority to take custody of the above-referenced properties which are hereby found
11   forfeitable by the Court; and
12         WHEREAS, the United States, having submitted the Order herein to the
13   Defendant through his attorney of record, to review, and no objections having been
14 received;
15         Accordingly, IT IS HEREBY ORDERED, ADJUDGED AND DECREED:
16         1.     Based upon the guilty pleas of the Defendant, the United States is hereby
17 authorized to take custody and control of the following assets, and all right, title and
18 interest of Defendant DANIEL WAYNE GORMAN in the following properties are
19 hereby forfeited to the United States pursuant to Title 21, United States Code, Section
20   85 3 and Title 18, United States Code, Section 1029, for disposition in accordance
21   with the law, subject to the provisions of 21 U.S.C. § 853(n):
22                (1)    Approximately nine (9) Laptop Computers
23                (2)    Approximately one ( 1) Desktop Computer
24                (3)    Approximately eight (8) card readers/encoders
25                (4)    Camera
26                ( 5)   Embossing machine
27                ( 6)   Tipping machine
28                (7)    One tablet
                                               -4-                         18cr4083
Case 3:18-cr-04083-JAH Document 75 Filed 07/14/20 PageID.304 Page 12 of 15




 1             (8)   Approximately fifty-seven (57) electronic storage devices
 2            (9)    Box of blank checks
 3            (10) Approximately four ( 4) gun accessories
 4            (11) Two passports
 5            (12) Approximately five-hundred forty (540) counterfeit
 6                   credit cards
 7            (13) Approximately six hundred ninety six ( 696) blank
 8                   credit cards
 9            (14) Approximately one-hundred eleven(l 11) plastic cards
10                   with magnetic stripe
11            (15) Approximately seventy-one (71) plastic cards
12            (16) Approximately nine (9) plastic cards with EMV chips
13            (17) Approximately seventy-one (71) counterfeit state
14                   identification cards
15            (18) Approximately six ( 6) counterfeit federal identification cards
16            (19) Approximately two (2) counterfeit identification cards
17            (20) Approximately ten (10) counterfeit social security cards
18            (21) Approximately nine (9) miscellaneousidentification cards
19            (22) Approximately sixty (60) gift cards
20            (23) Approximately two (2) Blue Apron/Store cards
21            (24) Approximately forty-six (46) access cards
22            (25) Approximately two (2) stamps
23            (26) Labels
24            (27) Western Union card
25            (28) Approximately seven (7) notebooks
26            (29) Approximately two (2) checkbooks
27            (30) Two (2) computer disks
28            ( 31) CD
                                            -5-                         18cr4083
..    Case 3:18-cr-04083-JAH Document 75 Filed 07/14/20 PageID.305 Page 13 of 15




      1                (32) Five envelopes
      2                (33) Two documents containing personal information
      3                (34) Card holder
      4                (35) Box containing credit cards
      5                (36) Bag of miscellaneous cards
      6                (37) Trash bag of documents
      7                (38) Apple trackpad
      8                (39) Backpack
      9                (40) Luggage
     10                (41) Portfolio
     11                (42) ·Assorted electrical,hardware
     12                (43) Label maker
     13                (44) Weaponlock
     14                (45) Box of keys
     15                (46) SATA HDD station
     16                (47) Wireless keyboard
     17                (48) Magnetic strips
     18                (49) Pack of laminate
     19                (50) Black case
     20                ( 51) Holographic image
     21                (52) Wallet.
     22 .       2.     The aforementioned forfeited assets are to be held by the United States
     23   Secret Service in its secure custody and control.
     24         3.     Pursuant to Rule 32.2(b) and (c), the United States is hereby authorized
     25   to begin proceedings consistent with any statutory requirements pertaining to
     26 ancillary hearings and rights of third parties.       The Court shall conduct ancillary
     27 proceedings as the Court deems appropriate only upon the receipt of timely third
     28 party petitions filed with the Court and served upon the United States. The Court
                                                -6-                         18cr4083
..    Case 3:18-cr-04083-JAH Document 75 Filed 07/14/20 PageID.306 Page 14 of 15




      1 may determine any petition without the need for further hearings upon the receipt of
      2 the Government's response to any petition. The Court may enter an amended order
      3 without further notice to the parties.
      4         4.     Pursuant to the Attorney General's authority under Section 853(n)(l) of
      5 Title 21, United States Code, Rule 32.2(b)(6), Fed. R. Crim. P., and Rule G(4) of the
      6 Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions,
      7 the United States forthwith shall publish for thirty (30) consecutive days on the
      8 Government's forfeiture website, www.forfeiture.gov, notice of this Order, notice of
      9 the United States' intent to dispose of the properties in such manner as the Attorney
     1O General may direct, and notice that any person, other than the Defendant, having or
     11   claiming a legal interest in the above-listed forfeited properties must file a petition
     12 with the Court within thirty (30) days of the final publication of notice or of receipt of
     13   actual notice, whichever is earlier.
     14         5.     This notice shall state that the petition shall be for a hearing to
     15   adjudicate the validity of the petitioner's alleged interest in the property, shall be
     16 signed by the petitioner under penalty of perjury, and shall set forth the nature and
     17 extent of the petitioner's right, title or interest in the forfeited property and any
     18 additional facts supporting the petitioner's claim and the relief sought.
     19         6.     The United States shall also, to the extent practicable, provide direct
     20 written notice to any person known to have alleged an interest in the properties that
     21   are the subject of the Preliminary Order of Criminal Forfeiture, as a substitute for
     22 published notice as to those persons so notified.
     23         7.     Upon adjudication of all third-party interests, this Court will enter an
     24 Amended Order of Forfeiture pursuant to 21 U.S.C. § 853(n) as to the above-
     25   referenced assets, in which all interests will be addressed.
     26 II
     27 II
     28 II
                                                     -7-                            18cr4083
-. .
   '
       .,_   \
                 Case 3:18-cr-04083-JAH Document 75 Filed 07/14/20 PageID.307 Page 15 of 15




                  1        8.     Pursuant to Rule 32.2(b)(4), this Order of Forfeiture shall be made final
                  2 as to the Defendant at the time of sentencing and is part of the sentence and included
                  3 in the judgment.
                  4 DATED: October 16, 2019
                  5
                  6
                  7
                  8
                  9
                 10
                 11
                 12
                 13
                 14
                 15
                 16
                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
                 28
                                                              -8-                          18cr4083
